Exhibit 10.2

SUBSCRIPTION AGREEMENT FOR

COMMON SHARES OF

UNITED COMMUNITY FINANCIAL CORP.

January     , 2013

United Community Financial Corp.

275 West Federal Street

P.O. Box 1111

Youngstown, Ohio 44501-1111

Ladies/Gentlemen:

The undersigned subscriber (the “Subscriber”) offers and agrees to purchase from
United Community Financial Corp., an Ohio corporation (the “Company”), that
number of common shares, no par value, of the Company (the “Shares”) set forth
on the Signature Page of this Agreement at a purchase price of $2.75 per Share
and on the terms and conditions described in this Agreement.

The Subscriber, by executing the Signature Page of this Agreement, hereby
acknowledges, understands and agrees with, and hereby certifies, represents and
warrants to the Company, the following:

1. Access to Information. As a result of the Subscriber’s relationship with the
Company, the Subscriber has been given access to all books of account, records
and other documents concerning the Company, the Shares and the terms and
conditions of this offering. In addition, the Subscriber has had the opportunity
to ask questions and receive answers from the executive officers of the Company
concerning the Company, the Shares, the terms and conditions of this offering,
and any additional information deemed necessary by the Subscriber to verify the
accuracy and adequacy of the information provided to the Subscriber by the
Company. All questions have been answered to the full satisfaction of the
Subscriber.

2. Investment Risks. The Subscriber understands and acknowledges that the Shares
are speculative securities and involve a high degree of risk and that no federal
or state agency has made any finding or determination as to the fairness for
public or private investment in, nor any recommendation or endorsement of, the
Shares as an investment. The Subscriber has such knowledge and experience in
business and financial matters that the Subscriber is capable of evaluating the
merits and risks of an investment in the Shares. The Subscriber’s financial
situation is such that the Subscriber can afford a complete loss of the
Subscriber’s investment in the Company.

3. Investment Intent Representations; Restrictions on Transfer.

(a) The Subscriber is subscribing for and purchasing the Shares for the
Subscriber’s own account, for investment purposes only and not with a present
intention of entering into or making any subsequent sale, assignment,
conveyance, pledge, hypothecation or other transfer thereof.



--------------------------------------------------------------------------------

(b) The Subscriber has no need for liquidity in this investment and understands
that there are restrictions on the subsequent resale or other transfer of the
Shares.

(c) The Subscriber understands and acknowledges that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Act”), or under
the securities laws of any state, but have been offered and sold pursuant to and
in reliance upon exemptions from registration thereunder.

(d) The Subscriber understands and acknowledges that, as a consequence of the
restrictions on subsequent transfer imposed by the foregoing exemptions, the
Shares may not be subsequently sold, assigned, conveyed, pledged, hypothecated
or otherwise transferred by a holder thereof except pursuant to (i) an effective
registration statement registering the Shares under the Act and under applicable
state securities laws or (ii) an opinion of counsel obtained by such holder and
which is satisfactory to the Company, that such registration under the Act and
under applicable state securities laws is not required for such holder to
lawfully effect such subsequent sale, assignment, conveyance, pledge,
hypothecation or other transfer. The Subscriber further understands and
acknowledges that it must not sell the Shares until either the Company has made
public all material information about the Company of which the Subscriber is
aware, including information about the intended upcoming capital raise, or such
time as such information is no longer material.

(e) The Company reserves and shall have the right to refuse to accept or
register the assignment or other transfer of any Shares unless and until the
conditions to such assignment or other transfer specified in this Agreement have
been satisfied.

4. Accredited Investor Representation. The Subscriber is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated under
the Act, and has certified to the Company such status by executing and
delivering to the Company an Accredited Investor Questionnaire for Common
Shares, which is attached hereto and incorporated herein as Exhibit A.

5. Indemnification. The Subscriber shall indemnify and save harmless the Company
and its officers and directors against and from any and all liabilities,
damages, losses, costs and expenses (including reasonable attorneys’ fees)
arising under the Act or under applicable state securities laws as a result of
any misrepresentation by the Subscriber contained in, or any failure by the
Subscriber to comply with the provisions of, this Agreement.

6. No Termination or Transfer of the Subscription. The Subscriber shall not have
the right to terminate, cancel, revoke, assign or transfer this Agreement and
the subscription payment represented hereby without the prior written consent of
the Company, which consent may, in the complete and sole discretion of the
Company, be withheld for any reason.

 

2



--------------------------------------------------------------------------------

7. Rejection or Acceptance of this Subscription. The Company shall have the
unconditional right, in its complete and sole discretion, to reject this
Agreement and the subscription represented thereby at any time. Except as
otherwise already exists, the Subscriber shall not be considered a common
shareholder of the Company unless and until the Closing of the purchase of the
Shares, as described in Section 9 below.

8. Shareholder Approval. The Subscriber understands and agrees that the Shares
to be sold by the Company to the Subscriber cannot be sold unless and until a
majority of the Company’s shareholders eligible to vote as of the applicable
voting record date approve the issuance and sale of the Shares to the Subscriber
and all other subscribers who also are Company insiders or affiliates thereof.

9. The Closing. The delivery of and payment for the Shares shall take place at
5:00 p.m., local time, on the business day immediately following the date on
which shareholders approve the purchase of the Shares pursuant to Section 8
(such time and date being referred to as the “Closing Time,” the date of the
Closing Time being referred to as the “Closing Date” and the consummation of the
transaction being referred to as the “Closing”).

10. Delivery of the Shares. At the Closing, the Shares to be purchased by the
Subscriber hereunder, registered in the name of the Subscriber, shall be
delivered by or on behalf of the Company to the Subscriber, for the Subscriber’s
account, against delivery by the Subscriber of the total amount due hereunder in
immediately available funds in the form of one or more checks or immediately
available funds.

11. Governing Law; Consent to Jurisdiction. This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of Ohio. Any
action, suit or proceeding in respect of or arising from or out of this
Agreement may be prosecuted as to any one or more of the parties hereto at any
Federal or state court having jurisdiction over Mahoning County, Ohio. EACH
PARTY TO THIS AGREEMENT JOINTLY AND SEVERALLY CONSENTS TO THE EXERCISE OF
JURISDICTION OVER HIS, HER OR ITS PERSON BY ANY COURT SITUATED AT MAHONING
COUNTY, OHIO AND HAVING JURISDICTION OVER THE SUBJECT MATTER OF ANY ACTION, SUIT
OR PROCEEDING ARISING FROM OR OUT OF OR IN RESPECT OF THIS AGREEMENT. Adequate
notice of any such action, suit or proceeding in any such court shall
conclusively be deemed to have been given to any one or more of the parties
hereto against whom the same is instituted, if given to such party by any manner
consistent with the Federal or Ohio Rules of Civil Procedure or any other manner
consistent with due process of law.

12. Enforceability. If any provision of this Agreement is held by a court,
regulatory agency or other authority of competent jurisdiction to be invalid,
void or unenforceable, the remainder of this Agreement shall remain in full
force and effect and shall in no way be invalidated, void, voidable or
unenforceable.

 

3



--------------------------------------------------------------------------------

13. Authority to Execute; Not in Violation. The Subscriber has all requisite
corporate, trustee or other power and authority to execute and deliver this
Agreement. This Agreement has been duly and validly executed by the Subscriber,
and the execution and delivery by the Subscriber of this Agreement have been
duly and validly authorized by all necessary corporate or other applicable
action on the part of the Subscriber. The execution and delivery by the
Subscriber of this Agreement will not violate any provision of any applicable
trust agreement, governing or organizational documents of the Subscriber; or
result in the breach of, constitute a default under, result in the acceleration
of obligations under, create in any party the right to terminate, modify or
cancel, or require any notice, consent or waiver under, any material contract or
instrument to which the Subscriber is bound or to which any of its assets is
subject; or violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Subscriber or any of its assets.

[NEXT PAGE IS THE SIGNATURE PAGE]

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE OF

SUBSCRIPTION AGREEMENT

FOR COMMON SHARES OF

UNITED COMMUNITY FINANCIAL CORP.

 

 

SUBSCRIPTION INSTRUCTIONS

The Subscriber must complete and execute this Signature Page and the Investor
Questionnaire and deliver such documents to United Community Financial Corp.,
275 West Federal Street, P.O. Box 1111, Youngstown, Ohio 44501-1111, Attention:
Jude J. Nohra, General Counsel & Secretary. On the Closing Date, the Subscriber
shall deliver a check or otherwise transfer in immediately available funds to
the Company the purchase price of the Shares.

 

 

The Subscriber hereby offers and agrees to purchase              Shares at $2.75
per Share for a total purchase price of $            . By the completion and
execution of this Signature Page, the Subscriber makes and affirms the
certifications, representations and warranties contained in this Agreement.

 

Date: January     , 2013    
Address of Principal Place of Business or Residence:

 

   

 

Printed Name of Entity, Trust or Individual

   

 

   

 

By:  

 

   

 

    Name and Title, as applicable    

 

    Taxpayer Identification Number    

 

 

ACCEPTANCE

The foregoing Subscription Agreement is accepted by the Company this    th day
of January, 2013.

 

  United Community Financial Corp.     By:  

 

    Title:   Patrick W. Bevack, President and Chief Executive Officer  

 

5